DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amendment, received on 10-6-2021, overcomes the examiner’s rejection.  He allows claims 1-3, 5-7, 9-11 and 13-15 and cancels claims 4, 8, 12 and 16.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The applicant has amended as per the recommendations of the examiner.  He therefore believes the claims to be allowable over at least the prior art of record, either alone or in combination.  
The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the previous rejection(s) to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim.

2.  No other issues exist.
Note that the examiner interprets that the claims inherently include the following limitation(s) from their respective canceled dependent claims:
i. receiving a BCH signal comprising system information from the base station (See Figure 5, Step #521 requires that BCH signal be received and no other embodiments exist in the application that show otherwise).
ii. wherein the BCH signal is transmitted only when the base station is successful in the synchronization signal transmission (This limitation is inferred since the claim requires “…determined based on successful timing of the synchronizaiton signal” and/or “..after the success of the synchronization signal transmission”). 

3.  The examiner generally agrees with the applicant’s comments/remarks in regard to how the claims are allowable in view of the cited prior art.

4.  The claims put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability is found in the totality of the combined limitations which are not taught in the prior art teachings of record, such as:
	> The ability for a method to be performed by a user equipment in a wireless communication system comprising monitoring a synchronization signal transmitted by a base station based on a synchronization resource interval; 
receiving the synchronization signal based on the monitoring of the synchronization signal; and 
> The ability for accessing the base station based on synchronization obtained from the synchronization signal, 
> The ability for wherein the synchronization resource interval of synchronization signal transmission periodicity comprises a plurality of symbols for synchronization signal transmission, 
> The ability for wherein, in case that, the synchronization resource interval and a BCH resource interval have been configured together, BCH resource transmission timing is determined based on success timing of the synchronization signal transmission, and 
> The ability for wherein, in case that the synchronization resource interval and the BCH resource interval have not been configured together, the BCH resource transmission timing is determined based on listen before talk (LBT) success timing in the BCH resource interval after the success of the synchronization signal transmission.

5.  Note that prior art Luo/{Zhao or Fischer}, which was/were applied in the Non-Final/FINAL/AF Rejection, do not teach the allowed technical limitations either alone or in combination.   
Thusly, as stated in #4 above, the totality of the technical limitations found in the independent claim(s) renders them novel.

6.  Newly identified pertinent prior art is listed below but the examiner notes that they do not teach the entire inventive concept:
US 20190349799    CONTROLLING LEAN CARRIER OPERATION WITH CONFIGURABLE CONTROL CHANNEL MONITORING

US 20200067661   CONTROLLING CELL-SPECIFIC REFERENCE SIGNAL (CRS) BANDWIDTH ON A LEAN CARRIER BASED ON ANOTHER REFERENCE SIGNAL BANDWIDTH


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414